DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The Examiner agrees with the arguments submitted on 11/10/2021. The Applicant argues with respect to claims 1, 18, 12, and 15. Applicant argues on pages 11-13 with respect to claim 1 that the prior art references does not teach “obtaining touch data using different thresholds in different modes and using at least one detection signal received in one mode to determine a threshold used in another mode.” Applicant argues on pages 13-14 with respect to claim 18 that the prior art references does not teach “obtaining touch data using different thresholds in different modes and using at least one detection signal received in one mode to determine a threshold used in another mode.” Applicant argues on pages 14-16 with respect to claim 12 that the prior art references does not teach “differently identifying valid data used to detect touch data caused by a stylus pen depending on whether a touch panel is concurrently touched by the stylus pen and another conductive touch object.” Applicant argues on pages 16-17 with respect to claim 15 that the prior art references does not teach “differently .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        01/12/2022